Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 1, 2020, have been carefully considered.  No claims have been canceled; new claims 10-14 have been added.
Claims 1-14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 23, 2019.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 6 and 8 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 7 for being indefinite;
claims 1-7 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) in view of Tu et al. (U. S. Patent No. 7,375,052);
	d. The 35 U.S.C. 103 rejection of claim 8 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) in view of Tu et al. (U. S. Patent No. 7,375,052).as applied to claim 1, and further in view of Fukumoto et al. (WO 2008/152952); and
	e. The 35 U.S.C. 103 rejection of claim 9 as being unpatentable over Machhammer et al. (U. S. Patent Publication No. 2003/0187299) in view of Tu et al. (U. S. Patent No. 7,375,052) as applied to claim 1, and further in view of Ushikubo et al. (U. S. Patent No. 5,422,328).

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	 As convincingly argued by Applicants, and as recited in Applicants’ claims in their present form, neither of the aforementioned references, either alone or in combination, teach or suggest the limitations of Applicants’ claims regarding the tellurium-containing starting compound (1) being either tellurium dioxide or (2) a compound of formula Mxn+TeO3, in which n = 1 or 
	Additionally, Tu et al. combine metallic tellurium (derived from compounds such as tellurium dioxide and alkali metal tellurate) with components of molybdenum, vanadium, and niobium to obtain Patentees’ catalyst, as opposed to reacting the tellurium-containing compounds with compounds of molybdenum, vanadium, and niobium (col. 3, lines 45-56; col. 5, lines 41-43 and col. 5, line 65 to col. 6, line 41).  Therefore, because Tu et al. do not employ a tellurium-containing compound to combine with the other catalyst compounds, the teachings therein cannot be combined with Machhammer et al.
	Fukumoto et al. disclose tellurium as an exemplary element present in the catalyst disclosed therein, and broadly disclose precursors that only one of which--ammonium salt--would require a Te oxidation state of +4.  However, Fukumoto et al. list tellurium in a laundry list of elements represented by "A" therein, and do not disclose any examples using a tellurium component.
	Further, while Ushikubo et al. teach TeO2 as an exemplary starting material (col. 3, line 59), Patentees’ Examples employ telluric acid (H6O6Te, or Te(OH)6) as a starting material, wherein the valence/oxidation state of Te therein is +6 (as opposed to +4, as recited in Applicants’ claim 1 (“tellurium-containing starting compound in which tellurium is in oxidation 90 of the tellurium-containing starting material.
	For these reasons, the combined teachings of these references fail to arrive at Applicants’ claimed method for preparing a mixed-oxide material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 15, 2021